— Judgment unanimously affirmed. Memorandum: While being transported in a prison bus from one correctional facility to another, defendant and five other inmates attacked the correctional guards, seized a weapon and handcuffed the bus driver and guards. Defendant attempted to drive the bus but it stalled. Before he could start the bus, defendant observed a State Police vehicle approach, and he and three others fled on foot. The four forcibly obtained car keys from a resident of a nearby motel and drove off in her blue Maverick automobile. Within minutes, police spotted the vehicle and gave chase. The car stopped to allow the passengers, including defendant, to exit and then sped away. The three inmates were apprehended in the woods nearby and the driver was apprehended after the vehicle struck a guardrail.
We reject defendant’s claim that the People failed to prove *1115that the crimes committed on the bus occurred within Oneida County. A correctional officer testified that before the struggle ended the bus was stopped on the State Thruway about one-half mile inside Oneida County. The issue was properly submitted to the jury (see, Matter of Machado v Donalty, 107 AD2d 1079) and the verdict is supported by the evidence.
The prison bus constituted a detention facility within the meaning of Penal Law § 205.00 (see, People v Blank, 87 AD2d 947; see also, People v Walter, 115 AD2d 52, lv denied 67 NY2d 952), and the jury verdict on the escape charge was not contrary to the weight of evidence.
We also conclude that defendant’s conduct in starting the bus and attempting to move it and his conduct of riding in the car with intent to flee from commission of a felony each constituted the unauthorized use of a motor vehicle in violation of section 165.08 of the Penal Law.
Defendant’s remaining claims lack merit, and our review of the trial record indicates that the jury verdict was not contrary to the weight of evidence. (Appeal from judgment of Oneida County Court, Buckley, J. — robbery, first degree, and other offenses.) Present — Doerr, J. P., Denman, Boomer, Green and Balio, JJ.